Citation Nr: 0807869	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to more than a single, 10 percent rating for 
tinnitus.

2.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to April 
1953 and from February 1954 to June 1972.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied entitlement to 
TDIU and from a June 2005 decision in which the RO denied 
more than a single 10 percent rating for tinnitus.  

The issue of entitlement to TDIU is addressed is remanded to 
the VA Appeals Management Center (AMC) and is addressed in 
the remand that follows the order section of this decision.


FINDING OF FACT

The veteran experiences tinnitus.


CONCLUSION OF LAW

There is no schedular basis for the assignment of more than a 
single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim.  Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

In April 2005, the veteran, through his representative, 
claimed entitlement to separate 10 percent evaluations for 
tinnitus in each ear.

The version of Diagnostic Code 6260, in effect since June 13, 
2003 provides that only a single evaluation can be provided 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) (2007).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision. In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to 
VA's interpretation of its own regulations, 38 C.F.R. § 4.25 
and Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus under the 
old or new versions of the rating criteria.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no schedular basis for 
assigning more than a single, 10 percent rating for tinnitus, 
the veteran's appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Entitlement to more than a single, 10 percent rating for 
tinnitus is denied.



REMAND

The veteran contends that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
bilateral hearing loss and tinnitus.  These are his only 
service connected disabilities.  The hearing loss is 
evaluated as 60 percent disabling.  

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the veteran's service-connected disabilities have 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

Board notes that the veteran has not been provided an 
examination to determine whether he meets the criteria for a 
TDIU.  Therefore, an examination is needed to ascertain 
whether the veteran's service-connected disabilities combine 
to render him unable to secure or follow a substantially 
gainful occupation.   

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain whether he is 
currently unemployable due solely to his 
service-connected bilateral hearing loss 
and tinnitus.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the veteran's service-connected 
disabilities are sufficient by themselves 
to preclude him from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.  
The rationale for this opinion should be 
provided.  

2.  Then, the RO or the AMC should 
readjudicate the claim for TDIU.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, before the case is returned to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


